Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on December 4, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-8 & 10-19 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor structure, wherein: the dielectric region comprises fluorine ions; and embedding of the dummy metal structures decreases a density of the fluorine ions in the dielectric region.					The most relevant prior art reference due to Lin et al. (Pub. No.: US 2020/0350246 A1) substantially discloses a semiconductor structure, comprising:					a first metal layer comprising a first device metal structure over a substrate (Par. 0051, 0058, Fig. 7 – substrate 1602, a first metal layer comprising a first device metal structure is shown placed over the substrate 1602 and a device layer 1604); 				
    PNG
    media_image1.png
    542
    632
    media_image1.png
    Greyscale
															a plurality of metal layers each of which comprises a dummy metal structure over 	the first device metal structure, wherein the dummy metal structures in each pair of 	two adjacent metal layers in the plurality of metal layers shield respectively two non- 	overlapping portions of the first device metal structure from a top view of 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-8 & 10-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor wherein the top dummy metal structure and the dummy metal RDL structure shield respectively two non-overlapping portions of the first device metal structure from a top view of the semiconductor structure.						The most relevant prior art reference due to Lin et al. (Pub. No.: US 2020/0350246 A1) substantially discloses a semiconductor structure, comprising:					a first metal layer comprising a first device metal structure over a substrate (Par. 0051, 0058, Fig. 7 – substrate 1602, a first metal layer comprising a first device metal structure is shown placed over the substrate 1602 and a device layer 1604); and					a dielectric region formed over the first metal layer, wherein the dielectric region comprises dielectric material and a top metal layer comprising a top dummy metal structure over the first device metal structure (Par. 0051, Fig. 7 – dummy metal structures 105).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claims 13-16: these claims are allowed because of their dependency status from claim 12.

Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method, wherein: each of the first device metal structure and the dummy metal structures comprises at least one of: copper, aluminum, silver; the polymer material comprises polyimide; and embedding of the dummy metal structures reduces a stress caused by a difference in respective coefficients of thermal expansion of the dielectric region and the polymer region.
The most relevant prior art reference due to Lin et al. (Pub. No.: US 2020/0350246 A1) substantially discloses a method for manufacturing a semiconductor structure, comprising:		forming a first metal layer comprising a first device metal structure over a substrate (Par. 0051, 0058, Fig. 7 – substrate 1602, a first metal layer comprising a first device metal structure is shown placed over the substrate 1602 and a device layer 1604); 				forming a dielectric region over the first metal layer (Fig. 7), wherein the dielectric region is formed by:														forming a plurality of metal layers each of which comprises a dummy metal 	structure over the first device metal structure, wherein the dummy metal structures 	in each pair of two adjacent metal layers in the plurality of metal layers shield 	respectively two non-overlapping portions of the first device metal structure from a top 	view of the semiconductor structure (Par. 0051, Fig. 7 – dummy metal structures 105; at 	least two metal layers with a dummy metal structure 105 are shown; it can be clearly 

    PNG
    media_image2.png
    555
    611
    media_image2.png
    Greyscale
															forming an inter-metal dielectric layer comprising dielectric material between 	each pair of two adjacent metal layers in the plurality of metal layers (Fig. 7); and  
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 17 is deemed patentable over the prior arts.

Regarding Claims 18-19: these claims are allowed because of their dependency status from claim 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/13/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812